Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION
Claims 23-46 are currently pending. 
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. EP18200937, filed on October 17, 2018.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 and April 21, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Examiner noted that (US PGPUB 2021/0377165 A1), paragraph 0010 discloses “the standardized, functional foundation of auto configuring IPv6 and NAT64 routers can be formed by so-called “prefix delegation” (see in particular “Request For Comments” (RFC) 3633 and RFC 3633).
There is a repetition of” RFC 3633”. An appropriate correction is required by writing the correct RFC number or delete the repeated RFC 3633.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claims 23-46, “a relay redundancy module and a relay control module” without reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23-46  has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure. 1, paragraphs 0022-0023 discloses “a relay control module, the redundant relays each have a relay control module to which the relay redundancy module of the respective relay signals the current relay mode and relay redundancy module which controls the mode of the respective routers”, without sufficient structure to achieve the functions and are not preceded by a structural modifier or are themselves structural. Therefore, these claim limitations are considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23-46, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sato  (US 2015/0117179 A1) in view of Dynamic Host Configuration Protocol for IPv6 (DHCPv6) bis draft-ietf-dhc-rfc3315bis-13 (a reference listed in IDS, provided by applicant, referred as Mrugalski et al. April 7, 2018, 147 pages).
Regarding claim 23, Sato discloses  method for providing redundant relay functions in a network in which a higher-level subnetwork is connected to a lower-level subnetwork via at least a plurality of redundant relays (Fig. 1 discloses a server 10, a server 20, and a terminal 5 are coupled to a network 1. The server 10, the server 20, and a server 30 are coupled to a network 2. A virtual router 13 and a virtual router 23 are controlled by a VRRP. Server 10 comprises virtual router 13, The routing unit 131 relays communication for a VRRP group 1. The routing unit 132 relays communication for a VRRP group 2. The routing unit 133 relays communication for a VRRP group 3 (see, Fig. 2). The routing unit 134 relays communication for a VRRP group 4. The routing units 131 to 134 operate as master nodes in the VRRP. Similarly routing unit 231-234 operate as backup nodes in the VRRP, Fig. 3),
 a maximum of one redundant relay of the plurality of redundant relays being operated in an active mode (Fig. 2, group 1-group 4, master, active mode),
 while at least one remaining relay of the plurality of redundant relays being operated in a standby mode (Fig. 3, group 1-group 4, backup mode, standby mode),
 each redundant relay of the plurality of redundant relays having a relay redundancy module for controlling the relay mode (Paragraphs 0043-0044 disclose the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102),
 and the least one remaining relay or precisely one remaining redundant relay of the plurality of redundant relays being activated if a currently active relay of the plurality of redundant relays fails (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port and the plurality of redundant relays each including a relay control module to which the relay redundancy module of a respective relay signals the current relay mode (Paragraphs 0040-0044 disclose the routing units relays communication for a each VRRP group. The VRRP is also used to make a virtual router redundant. For example, two virtual routers belonging to the same VRRP group are caused to operate on separate physical servers, and one of the virtual routers is handled as a master node and the other as a backup node).

Sato does not disclose the following limitations.
the method comprising: performing, by only a DHCPv6 client of a currently active relay, a prefix delegation, each of the plurality of redundant relays including a DHCPv6 client for performing the prefix delegation; 
synchronizing, by the relay control module of the respectively active relay, a virtual DHCP unique identifier (DUID) of at least one of (i) a respective DHCPv6 client and (ii) a prefix delegated to the active relay to the or each relay which is in the standby mode;
 starting, by a relay control module of a relay activated in reaction to a failure, the respective DHCPv6 client thereof if the currently active relay; and resorting, by the DHCPv6 client, to at least one of (i) the DUID obtained via the synchronization and (ii) the prefix obtained via the synchronization.

In an analogous art,  Mrugalski discloses performing, by only a DHCPv6 client of a currently active relay (Page 48, discloses a client initiates a message exchange with a server or servers to acquire or update configuration information of interest one of which is router advertisement indicates that DHCPv6 client is available for configuration), a prefix delegation, each of the plurality of redundant relays including a DHCPv6 client for performing the prefix delegation (Page 48 discloses the client is responsible for creating IAs and requesting that a server assign addresses and/or delegated prefixes to the IAs. The client first creates the IAs and assigns IAIDs to them. The client then transmits a Solicit message containing the IA options describing the IAs)
synchronizing, by the relay control module of the respectively active relay (Page 43), a virtual DHCP unique identifier (DUID) of at least one of (i) a respective DHCPv6 client (Page 30-31 disclose each DHCP client and server has a DUID. DHCP servers use DUIDs to identify clients for the selection of configuration parameters and in the association of IAs with clients. DHCP clients use DUIDs to identify a server in messages where a server needs to be identified) and (ii) a prefix delegated to the active relay to the or each relay which is in the standby mode (Page 18-19 discloses a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service. The prefix delegation process begins when the client (requesting router) requests configuration information through DHCP. The DHCP messages from the client are received by the server in the aggregation device. When the server receives the request, ;
 starting, by a relay control module of a relay activated in reaction to a failure, the respective DHCPv6 client thereof if the currently active relay (Page 40, 65, lines 1-7); and resorting, by the DHCPv6 client, to at least one of (i) the DUID obtained via the synchronization (Page 30-31 disclose each DHCP client and server has a DUID. DHCP servers use DUIDs to identify clients for the selection of configuration parameters and in the association of IAs with clients. DHCP clients use DUIDs to identify a server in messages where a server needs to be identified) and (ii) the prefix obtained via the synchronization (Page 18-19 discloses a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claims 34 and 46, claim 34 comprises substantially similar limitations as a system to perform the steps as recited above in claim 23. 
Claim 46 comprises substantially similar limitations as a non-transitory computer-readable medium (Sato, paragraphs 0111, 0116) comprising computer program instructions which, when executed by a processor on at least one computer, causes the at least one computer to  perform the steps as recited above in claim 23. 
Claim 45 comprises substantially similar limitations as A computer program (Sato, paragraphs 0111, 0116) code in instructions which, when executed by a processor of at least one computer, causes the at least one computer to perform the method as claimed in claim 23. 

Regarding claims 24 and 35, Sato discloses wherein the relay redundancy module of each redundant relay is configured to execute a at least one of (ii) Common Address Redundancy Protocol and (ii) Virtual Router Redundancy Protocol, in accordance with RFC 5798 (Paragraphs 0040, 0043 discloses VRRP control unit manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102). 

Regarding claims 25 and 36, Sato discloses wherein the relay activated in reaction to the failure validates the delegated prefix obtained via the synchronization on a higher-level router (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 

Regarding claims 26 and 37, Sato discloses wherein the relay activated in reaction to the failure validates the delegated prefix obtained via the synchronization on a higher-level router (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116).
Regarding claims 27 and 38, Sato does not discloses following limitations. In an analogous art,  Mrugalski discloses wherein the synchronization of the virtual DUID is effected by virtue of the relay control module of the respectively active relay announcing the virtual DUID to the relay control module of the or each relay in the standby mode  (Page 43, Page 30-31, Page 18-19 disclose a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service. The prefix delegation process begins when the client (requesting router) requests 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claim 28, Sato discloses wherein the redundant relays each have a router advertisement module via which router advertisement messages can be announced in the lower-level network (Paragraphs 0044, 0099 disclose each router has the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102. The routing unit 132 is switched from the master node to the backup node. This is because the virtual router 13 has detected through the VRRP Advertisement message from the virtual router 23 that the priority of the VRRP group 2 in the virtual router 13 is lower than that of the VRRP group 2 in the virtual router 23). 
Regarding claim 39, Sato discloses wherein the redundant relays each have a router advertisement module via which router advertisement messages can be announced in the lower-level network (Paragraphs 0044, 0099 disclose each router has the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and wherein the system is further configured such that the router advertisement module of the relay activated in reaction to the failure keeps the prefix obtained via the synchronization active in the lower-level network fails (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116). 
Regarding claims 29 and 40, Mrugalski discloses wherein the synchronization of the DUID is effected by protocol (Page 30-31, A DHCP Unique identifier for a DHCP participant; each DHCP client and server has exactly one DUID. See Section 11 for details of the ways in which a DUID may be constructed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters 
Regarding claims 30 and 41, Mrugalski discloses wherein the relay control module of each redundant relay which is in the standby mode deactivates the DHCPv6 client and the router advertisement module of the respective relay, or keeps the DHCPv6 client deactivated (Page 14-15 discloses the client and server exchange DHCP messages. To allow a DHCP client to send a message to a DHCP server that is not attached to the same link, a DHCP relay agent on the client's link will relay messages between the client and server. Pages 47-48 disclose A server may initiate a message exchange with a client by sending a Reconfigure message to cause the client to send a Renew, Rebind or Information-request message to refresh its configuration information as soon as the Reconfigure message is received by the client. Fig. 9 discloses the mechanism of messages exchange between a client and servers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claims 31 and 42, Sato discloses wherein each redundant relay stores or is utilized to store the same virtual IP address (Paragraphs 0051-0053), and the virtual IP address is only ever activated on the redundant relay which is in the active mode (Paragraphs 0061-0064). 
Regarding claims 32 and 43, Mrugalski discloses wherein that instance of the plurality of redundant relays which is the very first to be in the active mode generates a unique, dedicated DHCPv6 client DUID for itself  (Page 30, 87-88 discloses the DUID is designed to be unique across all DHCP clients and servers, and stable for any specific client or server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 

Regarding claims 33 and 44, Mrugalski discloses wherein at least one redundant relay of the plurality of redundant relays comprises at least one of (i) an application layer gateway, (ii) an IPv6 router (Pages 6, 8, also DHCP client that initiates requests on a link to obtain configuration parameters from one or more DHCP servers. The node may act as a requesting router) and (iii) an NAT64 router.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soliman (US 2008/0043614 A1) discloses methods and systems for the design and implementation of Internet Protocol version 6 (IPv6) and Mobile IPv6 in a Fast Low-latency Access with Seamless Handoff-Orthogonal Frequency Division Multiplexing (FLASH-OFDM) system (Summary). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413